     Case 1:20-cv-00543-NONE-EPG Document 34 Filed 03/08/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM J. GRADFORD,                              No. 1:20-cv-00543-NONE-EPG (PC)
12                       Plaintiff,
13           v.                                         ORDER DENYING MOTION FOR CAMERA
                                                        REVIEW WITHOUT PREJUDICE
14    F. VELASCO, et al.,
                                                        (ECF No. 31)
15                       Defendants.
16

17          On February 19, 2021, Plaintiff William J. Gradford (“Plaintiff”), a former pretrial

18   detainee proceeding pro se and in forma pauperis in this civil rights action, filed a “Motion for

19   Camera Review.” (ECF No. 31). On March 4, 2021, Plaintiff filed a request to voluntarily

20   dismiss the motion without prejudice. (ECF No. 33). Accordingly, IT IS HEREBY ORDERED

21   that Plaintiff’s motion for camera review (ECF No. 31) is DENIED, WITHOUT PREJUDICE.

22
     IT IS SO ORDERED.
23

24      Dated:     March 8, 2021                               /s/
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                       1
